Hammond J.
The motion to quash was rightly overruled. The general rule is that when the statute sets forth with precision and certainty all the elements necessary to constitute the offense intended to be punished, an indictment or complaint which uses the words of the statute is sufficient. Commonwealth v. Barrett, *141108 Mass. 302, and cases cited. The rule is applicable to this complaint.
At the trial the evidence tended to show that the defendant, not being registered or licensed thereto as required by statute, did plumbing work which was subject to inspection. The presiding judge charged that if the jury believed this evidence they should convict. It is now urged that the defendant might have been found working as an apprentice, or under the immediate supervision of a journeyman plumber. But the evidence would not warrant such a finding. We see no error in the manner in which the judge dealt with the first thirteen, the sixteenth and seventeenth requests.
The fourteenth and fifteenth requests raise the constitutionality of the statute. The defendant contends that the statute violates the provisions of the Federal and State Constitutions relating to the personal liberty of the citizen. He contends that he has the right to work at his will and to earn his living by work at any lawful trade or occupation he sees fit, and that this statute unduly interferes with that right and is therefore unconstitutional.
Speaking in general terms, it may be said that no one questions the existence of the right of every person to follow any legitimate calling for the purpose of earning his own living, or for any other lawful purpose. It is a sacred right and is protected both by the Federal Constitution and that of this Commonwealth. U. S. Const. Amendm. art. 14, § 1. Declaration of Rights, art. 1, 10.
But, sacred as this right may be, it is not absolute; Like almost every other individual right, it must yield to the right of the government to impose such reasonable restraints as are required for the protection of the public health, public safety and public morals, or, in other words, to the police power. “The nature of . . . [this] . . . power and its extent, as applied to conceivable cases, cannot easily be stated with exactness. It includes the right to legislate in the interest of the public health, the public safety and the public morals. If the power is to be held within the limits of the field thus defined, the words should be interpreted broadly and liberally. If we are to include in the definition, as many judges have done, the right to legislate for the public welfare, this term should be defined with some strict*142ness, so as not to include everything that might be enacted on grounds of mere expediency.” Knowlton, C. J., in Commonwealth v. Strauss, 191 Mass. 545, 550.
While the existence of these two rights, namely, the private right to liberty as to work and the public right to be protected as to health, safety and morals, is universally admitted, and, while also there is no question that there is a line beyond which, as against the other, neither can go, still, as might reasonably have been expected, there is considerable diversity of judicial opinion as to where the line shall be drawn; and sometimes also the interpretation and scope of the particular statute may be in dispute. The principles pertaining to the exercise of the police power have been recently considered at some length in Commonwealth v. Strauss, ubi supra, and at this time there is no occasion for an extended discussion of them. See among others the following cases in which the various sides of the controversy are presented: Dent v. West Virginia, 129 U. S. 114; Powell v. Pennsylvania, 127 U. S. 678; Singer v. State, 72 Md. 464; Nechamcus v. Warden, 144 N. Y. 529; Douglas v. People, 225 Ill. 536; Ex parte Smith, 231 Mo. 111; State v. Justus, 90 Minn. 474; Schnaier v. Navarre Hotel & Importation Co. 182 N. Y. 83; Henry v. Campbell, 133 Ga. 882; State v. Benzenberg, 101 Wis. 172; State v. Smith, 42 Wash. 237.
Plumbing work is frequently installed in dark and compara- • tively inaccessible places. It is obvious that if the work be badly done the public health may be endangered, and that the defect by reason of its location may not be suspected until after a considerable time. In view of the relation between plumbing work and the public health the Legislature may take reasonable precautions for the protection of the public health from the incapacity and ignorance of the worker. Such is the general weight of the authorities. Upon an examination of this statute we are unable to say that its requirements are unreasonable. See State v. Benzenberg, ubi supra, arising under a statute very similar to the one before us.

Exceptions overruled.